Citation Nr: 0815960	
Decision Date: 05/15/08    Archive Date: 05/23/08	

DOCKET NO.  06-11 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a seizure disorder. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1958 to April 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision that 
denied service connection for PTSD and a May 2005 rating 
decision that, in pertinent part, found that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a seizure disorder.  
The veteran's disagreement with these denials of service 
connection has led to the current appeal.  

In December 2006 the veteran testified before a decision 
review officer at the Houston RO.  In March 2008 he and his 
wife testified before the undersigned in San Antonio, Texas.  
Copies of transcripts of the hearing proceedings have been 
associated with the claims file.  

With regard to the claim for a seizure disorder, the matter 
is being REMANDED to the RO by way of the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran should 
further action be required.  


FINDINGS OF FACT

1.  The veteran was not in combat.  

2.  There is no credible supporting evidence of an inservice 
stressor to support a diagnosis of PTSD.  

3.  By decisions dated in April 1985 and June 1988, the Board 
denied entitlement to service connection for a seizure 
disorder.  The RO denied service connection in a February 
2004 decision.

4.  In January 2005, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for a seizure disorder.  

5.  Evidence received since the February 2004 Board decision 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative nor redundant of the evidence of 
record at the time of the 2004 denial, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that was incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).  

2.  The April 1985 and June 1988 Board decisions and the 
February 2004 RO decision denying service connection for a 
seizure disorder are final.  38 U.S.C.A. 38 C.F.R.  38 C.F.R. 
§ § 7104, 7105 (West 2002); 38 C.F.R. §§  20.1100, 20.1103 
(2007).  

3.  The evidence added to the record since the 2004 RO 
decision is new and material, and a claim for entitlement to 
service connection for a seizure disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise the claimant of the evidence necessary to 
substantiate a claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

A review of the claims folder reveals that there has been 
substantial compliance with the mandates of the VCAA.  The 
case has been in appeal status several years already and 
there have been a number of communications between VA and the 
veteran during that time frame.  In a July 2004 letter the 
veteran was asked to provide specific details of any 
stressful events in service that resulted in his having PTSD.  
He was to provide reports from private physicians, if any, 
who treated him for the condition since discharge.  He was 
also asked to complete an enclosed questionnaire.  He was 
told that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  He was 
informed what the evidence had to show to support his claim 
and he was told what VA would do help him obtain evidence for 
the claim.  Additional letters included one in March 2006 
informing him of how disability ratings were assigned once a 
disability is service connected and how effective dates are 
determined once service connection is granted for a 
disability.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, service medical records, and both VA and 
private medical records have been obtained and associated 
with the claims file.  The veteran testified before a 
decision review officer at the Houston RO in December 2006.  
Additionally, he testified before the undersigned sitting in 
San Antonio, Texas, in March 2008.  Transcripts of the 
proceedings are of record and have been reviewed.  

The Board is aware that VA must provide an examination if 
there is:  (1) Competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service ; (3) an indication that the claimed disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a review of the entire evidence of record 
reveals no diagnosis of PTSD.  Accordingly, there is no duty 
to obtain an opinion or examination with regard to the 
veteran's psychiatric status.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that any additional 
development or notification would serve no useful purpose.  
See Soyini v. West, 1 Vet. App. 541, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled to the extent possible with regard to the 
claim for service connection for PTSD.  Thus, no additional 
assistance or notification to the veteran is required based 
on the facts of the instance case.  There has been no 
prejudice to the veteran that would warrant a remand with 
regard to this issue, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, demonstrates that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. § 3.102.  

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431, 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provided reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  
Timberlake v. Gober, 14 Vet. App. 122 (2000) (The law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  As noted above, a key element to establishing 
service connection is the showing of a current disability.  
This element may only be shown through evidence of a 
diagnosis.  Review of the evidence of record contains no 
documented diagnosis of PTSD.  The veteran has testified that 
he had a parachute malfunction during service and his 
recollections of this incident have caused him to develop 
PTSD.  However, he has not provided any medical evidence of 
treatment or evaluation for PTSD related to this incident.  
Accordingly, the Board concludes that the veteran has not met 
the regulatory requirements for service connection for PTSD.  
On this basis, the claim must be denied.  There is no 
documented diagnosis of PTSD and the Board therefore 
concludes the veteran has not met he regulatory requirements 
of entitlement to service connection for PTSD.  The Board 
notes that as a lay person, the veteran himself does not 
qualify to opine on matters requiring medical knowledge such 
as the etiology of any current disability, to include PTSD.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App.183, 186 (1997) (a lay person is 
surely not capable of opining on matters requiring medical 
knowledge).  The claim with regard to this issue is denied.  

Whether New and Material Evidence has been Received to Reopen 
a Previously Denied Claim of Entitlement to Service 
Connection for a Seizure Disorder.  

If new and material evidence is presented and secured with 
respect to a claim which has been disallowed, the Secretary 
of VA should reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  See also 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously provided 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself, when considered with previous 
evidence of record leads to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant on the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
not every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not eventually 
alter a final decision.  Id., 155 Fed. at 1363.  

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999) (holding that the presumption of 
credibility doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge v. West, 155 Fed. 1356 (Fed. Cir. 1998) and continues 
to be a binding precedent).  

The evidence which must be considered in determining whether 
there was a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, it is the 
evidence received after the February 2004 rating decision by 
the RO.

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).  

The evidence of record at the time of the denial by the Board 
in 1985 included the veteran's service medical records which 
showed no findings relative to the presence of a seizure 
disorder.  The records included a report of hospitalization 
of the veteran on medication during service while he was 
under the influence of alcohol.  He was leaving a swimming 
pool area when he slipped on wet concrete and struck his 
head.  This caused an injury diagnosed as a brain concussion 
and drunkenness.  He was discharged apparently two days later 
in August 1961.  

Post service medical records included the report of VA 
hospitalization in early 1980.  It was indicated the veteran 
had been in good health until February 1980 when he suddenly 
felt light headed and fell to the ground.  He reported that 
he had sustained head trauma when he parachuted out of an 
airplane in 1963.  He claimed that as a result of the 
parachute not opening, he struck the ground and struck his 
head.  He claimed this rendered him unconscious for 15 
minutes to a half an hour.  He also gave a history of 
intravenous drug abuse.  There were abnormal findings on his 
CT scan at the present time and the final diagnoses included 
headaches and psychomotor epilepsy.  

Also of record was a report of examination of the veteran in 
January 1983 by a private physician.  He reported that the 
veteran stated that he had struck his head and was 
unconscious after a parachute jump in 1960 and also reported 
that he had fallen on his head after swimming while in 
service in 1961.  The veteran claimed that he had had 
recurrent headaches and neck pain since that time.  It was 
the physician's opinion that the veteran sustained head 
injuries that caused brain contusions with a subdural 
hematoma which was eventually followed by a seizure disorder.  

Additional evidence included the report of a VA neurological 
examination in May 1983.  A diagnosis was made of seizure 
disorder, partial complex type, progressing to generalized 
tonoclonic seizures.  Notation was made of a past history of 
head injury and drug and possible alcohol abuse.  The 
examiner was unable to state whether a head injury might have 
caused the subdural hematoma or whether the hematoma or drug 
abuse could be the cause of the veteran's seizure disorder.

Also of record were statements from a service comrade, the 
veteran's mother, his common-law wife, and an eyewitness to a 
seizure the veteran sustained in February 1980.

It was determined by the Board that there was no basis to 
relate any current seizure disorder with the veteran's period 
of service on either a direct or presumptive basis.  It was 
indicated that any current seizure disorder had its onset 
many years following service and there was no objective 
evidence to indicate that any current seizure disorder was 
related to any head injury sustained during service because 
the service medical records showed no treatment for the 
residuals of brain concussion and no findings whatsoever 
relative to the presence of a seizure disorder.  

At the time of the decision by the Board in June 1988, 
additional evidence of record included statements from 
Roberto Salva, M.D., dated in 1987.  The physician reported 
that the veteran had petit mal and grand mal epilepsy.  He 
stated in July 1987 that based on history given then by the 
veteran, "I believe the patient's concussion during his time 
in service was most likely the etiology of his headaches and 
epilepsy."  

The Board determined that the aforementioned evidence was not 
supported by the contemporaneous medical documentation and 
was essentially repetitious of evidence already of record.  
Accordingly, it was found that the new evidence of record did 
not materially change the evidential foundation upon which 
the 1985 decision was predicated.  

When the RO considered the claim in February 2004, it was 
indicated that no new and material evidence had been received 
concerning the origin of the veteran's claimed epilepsy.  
Reference was made to the prior denials by the Board in April 
1985 and again in June 1988.  

In June 2004 the veteran submitted an application to reopen 
his claim.  Additional evidence received since the February 
2004 rating decision includes reports of VA and private 
medical records showing treatment and evaluation in the past 
several years for various complaints, including persistent 
headaches.  Included is an undated statement received at the 
hearing in March 2008 indicating the veteran had been a 
patient of Ronald D. Wong, M.D., since 1998.  The physician 
stated the veteran was being seen for "seizures and anxiety.  
maybe related to post-traumatic stress disorder."  
Elaboration was not provided.  

The Board finds that the veteran's testimony before a 
decision review officer in December 2006 and before the 
undersigned in March 2008, as well as the statement from 
Dr. Wong constitute new evidence, in that they were not part 
of the record before the RO issued its final 2004 rating 
decision.

After careful consideration of the evidence, the Board finds 
that new and material evidence sufficient to reopen a claim 
of entitlement to service connection for a seizure disorder 
has been received.  See 38 C.F.R. § 3.303; Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  As such, this new evidence 
alters the previous evidentiary picture and, indeed, raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. §§ 3.156, 3.303; Hodge, supra.  It is thus new and 
material within the meaning of applicable laws and 
regulations.  New and material evidence having been received, 
the claim of service connection for a seizure disorder is 
reopened.  


ORDER

With the receipt of new and material evidence, the claim for 
service connection for a seizure disorder is reopened.  The 
appeal is granted to this extent only.  

Service connection for PTSD is denied.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient at the previous denial.  This has not been 
accomplished in the instant case.  

Further review of the evidence of record shows the veteran 
has never been accorded a neurologic examination addressing 
the likelihood of service etiology for the current seizure 
disorder.  The Board finds that a VA examination is necessary 
to determine the nature and etiology of the veteran's current 
seizure disorder.  See 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this portion of the case is REMANDED for the 
following actions:  

1.  VA should ensure that the 
notification requirements of the VCAA, to 
include compliance with the requirements 
of Kent v. Nicholson, 20 Vet. App. 1 
(2006), are fully complied with and 
satisfied.  

2.  The VA health care facility in San 
Antonio, Texas, should be contacted and 
asked to provide any records in its 
possession pertaining to treatment and 
evaluation of the veteran for a seizure 
disorder in the past several years.  

3.  The veteran should be asked to 
provide names and addresses of any health 
care providers, other than VA, who have 
treated him for a seizure disorder since 
his discharge from active service.  Of 
particular interest are any records from 
Ronald D. Wong, M.D., 102 Palo Alto Road, 
Suite 125, San Antonio, Texas, 78211.  
After securing the necessary release 
forms, the physician should be contacted 
and asked to provide any records 
pertaining to treatment and evaluation of 
the veteran since he began seeing him in 
1998.  

4.  The veteran should be scheduled for a 
comprehensive neurologic examination.  
The claims file and a copy of this REMAND 
must be provided to the examiner for 
review in conjunction with the 
examination. The examination report 
should include any indicated studies that 
are deemed necessary for an accurate 
assessment of the veteran's neurologic 
status.  With regard to a seizure 
disorder, the examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent) or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran has a seizure disorder 
related to his active service.  Any 
opinion expressed by the examiner should 
be accompanied by a complete rationale.  

5.  After the development has been 
completed, VA should review and 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2007), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


